                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

    TERRY L. ENGSTRAND,                           )
                                                  )
          Plaintiff,                              )
                                                  )
          v.                                      )   Case No. 3:18-CV-100 JD
                                                  )
    NANCY A. BERRYHILL, Acting                    )
    Commissioner of Social Security,              )
                                                  )
          Defendant.                              )

                                     OPINION AND ORDER

        On February 13, 2018, Plaintiff Terry Engstrand filed a complaint [DE 1] in this Court

seeking review of the final decision of the Defendant Commissioner of Social Security denying

his applications for social security disability benefits.1 The matter is briefed and ripe for decision

[DE 16; DE 19; DE 20; DE 23]. For the reasons stated below, the Court remands this matter to

the Commissioner for further proceedings.

                                             I. FACTS

        Since 1978, Engstrand has performed very heavy exertional work as either a maintenance

supervisor, landscaper, or farm laborer. By the year 2000, he had already undergone two back

surgeries as a result. By December 28, 2013, Engstrand claims that he became disabled due to

lumbar degenerative disc disease and chronic pain. Administrative Law Judge Kevin Vodak

(“the ALJ”) disagreed and believed that Engstrand could still perform work as a maintenance


1
  Engstrand filed applications for disability insurance benefits (“DIB”) and supplemental security
income (“SSI”). The regulations governing the determination of disability for DIB are found at
20 C.F.R. § 404.1501 et seq., while the SSI regulations are set forth at 20 C.F.R. § 416.901 et
seq. Because the definition of disability and the applicable five-step process of evaluation are
identical for both DIB and SSI in all respects relevant to this case, reference will only be made to
the regulations applicable to DIB for clarity.
supervisor, not as actually performed, but as generally performed at the light exertional level.2

However, had the ALJ determined that Engstrand was at most capable of performing sedentary

work, then Engstrand would have been automatically deemed disabled by reason of his age of

fifty-five and the direct application of Medical-Vocational Rules 201.00(d) and 201.06. After the

ALJ issued his decision on January 13, 2017, the Appeals Council denied Engstrand’s request for

review which made the ALJ’s decision the final determination of the Commissioner. Schomas v.

Colvin, 732 F.3d 702, 707 (7th Cir. 2013). Engstrand seeks review of the Commissioner’s

decision, thereby invoking this Court’s jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

       The ALJ set forth a chronology of Engstrand’s extensive medical records with respect to

his various physical impairments, including degenerative disc disease, obesity, coronary artery

disease, cervical pain, hypertension, and hyperlipidemia (Tr. 21-26). However, most relevant to

this appeal, and thus, the focus of this Order, is the ALJ’s discounting of Engstrand’s claimed

severity of his lumbar pain and resulting limitations. Specifically, Engstrand contends that the

ALJ’s errors in assessing his credibility adversely impacted the residual functional capacity

(“RFC”)3 determination; and for that reason, substantial evidence does not support the ALJ’s

decision that Engstrand has the RFC to perform light work.4



2
  The Dictionary of Occupational Titles (“DOT”) addresses how positions are generally
performed; and thus, any argument to the contrary by plaintiff’s counsel is without merit. See
Wolfe v. Shalala, 997 F.2d 321, 323 (7th Cir. 1993); Johnson v. Colvin, No. 14-CV-25-BBC,
2014 WL 6982314, at *3 (W.D. Wis. Dec. 10, 2014) (the DOT “provides information as to how
a job is generally performed in the national economy”). And even if the DOT is outdated, see
Herrmann v. Colvin, 772 F.3d 1110, 1113 (7th Cir. 2014), that fact would not affect the outcome
of this case.
3
 Residual Functional Capacity is defined as the most a person can do despite any physical and
mental limitations that may affect what can be done in a work setting. 20 C.F.R. § 404.1545.
4
  Light work requires standing or walking, off and on, for a total of approximately six hours of an
eight-hour workday, with intermittent sitting; or, involves sitting most of the time with some
                                                 2
       In summarizing Engstrand’s hearing testimony5 (Tr. 22-23), the ALJ acknowledged

Engstrand’s subjective report that his back pain radiates to his buttocks, legs, and ankles, and that

it has progressed over time, thereby causing sleep deprivation and concentration problems. Pain

medication only took the “edge off,” and Engstrand rated his pain level as a six on a ten-point

pain scale. Engstrand reported that he could only walk about half of a block before needing to

stop and stretch, and he could only stand long enough to wash five dishes. The ALJ also

indicated that Engstrand’s typical day was limited to showering, making simple meals, watching

television, walking or exercising (some), playing boardgames, and using an ice pack on his back.

       The ALJ opined that Engstrand’s “statements and hearing testimony regarding the

severity and limiting effects of his impairments [were] partially consistent with the totality of the

objective medical record.” (Tr. at 26-27). In finding Engstrand to be less than fully credible, the

ALJ specifically referred to a medical report from December 2015 which documented

Engstrand’s report of “well controlled” pain, accompanied by a recommendation that Engstrand

needed to “stay as active as possible.” As a further basis for discounting Engstrand’s testimony,

the ALJ relied on normal musculoskeletal exam findings from October 2014, March 2015, and

June 2015. The ALJ also referred to Engstrand’s having “some history of noncompliance with

[his] treatment regimen,” as a basis for not entirely believing his allegations of disabling pain.

       Reviewing state agents opined that as of June and September 2014, Engstrand could

perform work at the light exertional level (Tr. 69-93). Accordingly, Engstrand’s applications

were denied initially and on reconsideration.



pushing and pulling of arm or leg controls. 20 C.F.R. § 404.1567(b); SSR 83-10; Haynes v.
Barnhart, 416 F.3d 621, 627 n. 1 (7th Cir. 2005).
5
 A hearing was held before the ALJ on October 17, 2016, during which, testimony was provided
by Engstrand and a vocational expert (“VE”).
                                                  3
       Thereafter, in 2016, both a treating pain doctor and a physical therapist of Engstrand’s

reported that Engstrand suffered from pain and resulting limitations that prevented him from

standing, walking, and sitting long enough to perform light exertional work (Tr. 514-618).

       Despite this evidence, the ALJ posed a hypothetical to the VE premised on the ALJ’s

ultimate RFC conclusion, which offered an assigned RFC of light work, limited by various

exertional and environmental limitations, including the ability to sit for up to three minutes every

hour, then return to standing/walking (Tr. at 59-67). Per the VE, with this RFC in mind,

Engstrand would be able to perform his past work as a maintenance supervisor, as generally

performed at the light exertional level. The VE’s testimony served as the basis for the ALJ’s

denial of benefits.

                                 II. STANDARD OF REVIEW

       This Court will affirm the Commissioner’s findings of fact and denial of disability

benefits if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th

Cir. 2008). Substantial evidence consists of “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

This evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, even if “reasonable minds could differ” about

the disability status of the claimant, the Court must affirm the Commissioner’s decision as long

as it is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       In this substantial-evidence determination, the Court considers the entire administrative

record but does not reweigh evidence, resolve conflicts, decide questions of credibility, or

substitute the Court’s own judgment for that of the Commissioner. Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). Nevertheless, the Court conducts a “critical review

of the evidence” before affirming the Commissioner’s decision. Id. An ALJ must evaluate both
                                                 4
the evidence favoring the claimant as well as the evidence favoring the claim’s rejection and may

not ignore an entire line of evidence that is contrary to the ALJ’s findings. Zurawski v. Halter,

245 F.3d 881, 888 (7th Cir. 2001). Consequently, an ALJ’s decision cannot stand if it lacks

evidentiary support or an adequate discussion of the issues. Lopez, 336 F.3d at 539. Ultimately,

while the ALJ is not required to address every piece of evidence or testimony presented, the ALJ

must provide a “logical bridge” between the evidence and the conclusions. Terry v. Astrue, 580

F.3d 471, 475 (7th Cir. 2009).

                                        III. DISCUSSION

       Disability and supplemental insurance benefits are available only to those individuals

who can establish disability under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d

636, 638 (7th Cir. 1998). Specifically, the claimant must be unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations

create a five-step sequential evaluation process to be used in determining whether the claimant

has established a disability. 20 C.F.R. § 404.1520(a)(4)(i)-(v). The steps are to be used in the

following order:

       1. Whether the claimant is currently engaged in substantial gainful activity;

       2. Whether the claimant has a medically severe impairment;

       3. Whether the claimant’s impairment meets or equals one listed in the
       regulations;

       4. Whether the claimant can still perform relevant past work; and

       5. Whether the claimant can perform other work in the community.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).


                                                 5
       At step three, if the ALJ determines that the claimant’s impairment or combination of

impairments meets or equals an impairment listed in the regulations, disability is acknowledged

by the Commissioner. 20 C.F.R. § 404.1520(a)(4)(iii). However, if a listing is not met or

equaled, then in between steps three and four, the ALJ must assess the claimant’s RFC, which, in

turn, is used to determine whether the claimant can perform his past work under step four and

whether the claimant can perform other work in society at step five of the analysis. 20 C.F.R. §

404.1520(e). The claimant has the initial burden of proof in steps one through four, while the

burden shifts to the Commissioner in step five to show that there are a significant number of jobs

in the national economy that the claimant is capable of performing. Young v. Barnhart, 362 F.3d

995, 1000 (7th Cir. 2004). In this case, the ALJ did not conduct a step five analysis since he

determined that Engstrand was capable of performing his past work as generally performed in

the national economy.

       Engstrand argues that the RFC is flawed because the ALJ did not properly evaluate his

subjective statements or the medical evidence. Engstrand also argues that the ALJ improperly

relied on the VE’s testimony in finding that he could perform his past relevant work at step four.

For the reasons that follow, the Court agrees that remand is required because the RFC analysis

was affected by the ALJ’s credibility analysis, which itself was not supported by substantial

evidence. Given this shortcoming, the Court leaves it to the parties to address any remaining

issues on remand.

                                         IV. ANALYSIS

       Because the ALJ is in the best position to determine a witness’s truthfulness and

forthrightness, the Court will not overturn an ALJ’s credibility determination unless it is patently

wrong. Shideler v. Astrue, 688 F.3d 306, 310-11 (7th Cir. 2012). The ALJ’s decision must,

however, provide specific reasons for the weight given to the individual’s symptoms, be
                                                 6
consistent with and supported by the evidence, and must be sufficiently specific or clearly

articulated so the individual and any subsequent reviewers can assess how the adjudicator

evaluated the symptoms. SSR 16-3p6 (superseding SSR 96-7p); see also Pepper v. Colvin, 712

F.3d 351, 367 (7th Cir. 2013) (“[A]n ALJ must adequately explain his credibility finding by

discussing specific reasons supported by the record.”). An ALJ’s failure to give specific reasons

for a credibility finding, supported by substantial evidence, is grounds for remand. Id.; Myles v.

Astrue, 582 F.3d 672, 676 (7th Cir. 2009). An ALJ also may not ignore evidence. Myles, 582

F.3d at 676.

       With respect to Engstrand’s claimed limitations resulting from his back pain, the ALJ

failed to adequately support his evaluation of Engstrand’s limitations. First, the ALJ provided the

often-criticized boilerplate language to summarily discredit all of Engstrand’s subjective

complaints, by stating:

       After careful consideration of the evidence, the undersigned finds that the
       claimant's medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however, the claimant's statements concerning the
       intensity, persistence, and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for the
       reasons explained in this decision.

(Tr. 23). This generic language does not explain or direct this reviewing Court to the information

relied on by the ALJ in making his credibility determination. See Pepper, 712 F.3d at 367–68;




6
  The Social Security Administration issued SSR 16-3p, which supersedes SSR 96-7p. SSR 16-
3p, 2016 WL 1119029 (March 16, 2016). SSR 96-7p referred to a claimant’s “credibility,” but
SSR 16-3p removed that term in order to “clarify that subjective symptom evaluation is not an
examination of the individual’s character.” SSR 16-3p, 2016 WL 1119029, at *1. Instead, the
ALJs are reminded to “consider all of the evidence in an individual’s record when they evaluate
the intensity and persistence of symptoms after they find that the individual has a medically
determinable impairment(s) that could reasonably be expected to produce those symptoms,” as
consistent with the regulations. Id. Under either SSR version, the outcome in this case would be
the same.
                                                 7
see also Bjornson v. Astrue, 671 F.3d 640, 644–45 (7th Cir. 2012) (noting that an ALJ’s finding

a claimant to be ‘not entirely credible’ fails to inform the court of the specific evidence

considered in determining the claimant’s credibility and fails to link the ALJ’s conclusions to the

evidence in the record). However, because the ALJ’s mere use of boilerplate language does not

automatically undermine the ALJ’s ultimate conclusion, the Court considers the other

information identified by the ALJ as a basis for attempting to justify his credibility

determination. See id.

       In this case, the ALJ discounted Engstrand’s allegations regarding the limiting effects of

all of his impairments because of perceived inconsistencies with Engstrand’s testimony and

several specifically identified medical records (Tr. at 26-27). The ALJ also found Engstrand to

be less than fully credible because Engstrand had “some history” of treatment noncompliance.

Id.

       First, with regard to the ALJ’s reliance on documentation that Engstrand’s pain was

“fairly well controlled,” along with a simultaneous recommendation that Engstrand “stay as

active as possible,” the ALJ plucked these notations from a single pain management visit in

December 2015 (Tr. 500-03). But, as plaintiff’s counsel points out, other notations on the same

record further specify that “today” the pain was fairly well controlled, and that “right now” the

pain was well managed. Moreover, the pain assessment and exam conducted that same day

indicate that Engstrand continued to suffer from sleep disturbance, gait disturbance, joint pain,

joint stiffness, muscle pain, numbness and tingling, an antalgic gait, and pain with motion. Thus,

by omitting discussion of these notations, the ALJ impermissibly “cherry-picked” facts that

support a finding of non-disability while ignoring evidence that points to a disability finding. See

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). Moreover, the ALJ’s characterization of the



                                                  8
pain as “fairly well controlled” is impermissibly selective (especially given the temporally-

limiting notations) and fails to recognize the waxing and waning of symptoms.7 See Scrogham v.

Colvin, 765 F. 3d 685, 696 (7th Cir. 2014). In fact, only a few months after the December 2015

office visit, Engstrand sought treatment from a new pain specialist, Dr. Syed Quadri, for his

chronic low back pain, wherein Engstrand reported having difficulty walking (Tr. 613).

Engstrand also reported to his physical therapist in February that he was currently suffering from

“severe pain” that could be characterized as his having to “put[] off all activities that can be

completed another day.” (Tr. 548). In March, Engstrand’s pain had intensified, and by May, it

was still reported that he was having severe pain that impaired his ability to function (Tr. 517,

532). Moreover, while it was recommended that Engstrand “stay as active as possible,” there was

no specific recommendation for activities that were inconsistent with Engstrand’s reported

abilities. See, e.g., Gerstner v. Berryhill, 879 F.3d 257, 264 (7th Cir. 2018) (reasoning that

because the examining doctors “did not elaborate on the type, duration, or intensity of the

physical activity they would recommend, these medical sources may have had in mind activity

that was within [claimant’s] alleged limits”). Accordingly, this particular medical record from

December 2015 did not supply the ALJ a sufficient basis to reject Engstrand’s testimony

concerning the severity of his pain and limitations.

       Next, the ALJ claimed that medical records from Engstrand’s primary care physician

undermined Engstrand’s testimony because normal musculoskeletal exam findings were

documented in October 2014, March 2015, and June 2015. But the ALJ failed to recognize the




7
 Even the ALJ was aware of medical notes from February 2014, supporting Engstrand’s
complaint of constant pain that waxed and waned in intensity over time (Tr. 24, citing Tr. 432),
and from September 2013, indicating that Engstrand’s lower back pain had improved only after
not working for almost nine months (Tr. 24, citing Tr. 384).
                                                  9
limited value of these sporadic normal exam findings, when two of the three office visits relied

on by the ALJ involved notations that were made in the context of examinations wholly

unrelated to Engstrand’s back pain. Instead, Engstrand presented for treatment in October 2014,

to have his cholesterol checked (Tr. 493), and in June 2015, he sought medical care for a cut on

his right index finger that had become infected (Tr. 483). In addition, the October 2014 and

March 2015 medical records explicitly documented that Engstrand was seeing a separate pain

specialist for managing his ongoing back pain (Tr. 488, 493). Even more problematic is the

ALJ’s reliance on these few records to discount Engstrand’s claims without acknowledging the

physician’s simultaneous notations that Engstrand’s “active” problems included lumbar pain and

radiculopathy, and without discussing subsequent records indicating a worsening of Engstrand’s

back pain, particularly in 2016, after Engstrand participated in physical therapy.

       Relative to physical therapy, the ALJ also discredited Engstrand’s testimony due to his

alleged failure to follow through with physical therapy. The ALJ accused Engstrand of being

noncompliant with treatment and specifically noted that he had been “discharged from physical

therapy for not showing for three scheduled visits.” (Tr. 27). However, the ALJ made such a

finding without acknowledging that Dr. Quadri, who initially referred Engstrand for physical

therapy in March 2016 (Tr. 613-14), deferred that treatment only two months later because it

caused Engstrand increased pain (Tr. 612-13). Thus, the ALJ erred in mischaracterizing

Engstrand’s conduct as “noncompliant” and then holding that against him in evaluating his

symptom testimony. See SSR 16-3p; Myles, 582 F.3d at 677 (stating that “the ALJ was required

by Social Security Rulings to consider explanations for instances where [the plaintiff] did not

keep up with . . . treatment”).




                                                10
       Additionally, the ALJ wholly failed to mention Engstrand’s solid work history as it

pertained to lending to his credibility. See Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015)

(quoting Rivera v. Schweiker, 717 F.2d 719, 724 (2d Cir. 1983) (“A claimant with a good work

record is entitled to substantial credibility when claiming an inability to work because of a

disability.”). Engstrand has a long history of performing physical labor, and he even attempted to

return to work at a lesser capacity because he was “going broke” and needed money to live (Tr.

at 45, 58-59). Yet, the ALJ did not discuss Engstrand’s work ethic at the time that he discredited

Engstrand’s reports of pain.

       Finally, to the extent that the ALJ summarily found Engstrand’s subjective reports as not

being entirely consistent with “the totality of the objective medical record,” again, this type of

generic language does not supply specific enough information to indicate the evidence relied on

by the ALJ in making his credibility determination. See Pepper, 712 F.3d at 367–68. And

although it is clear that the ALJ relied on the state agents’ opinions that Engstrand could perform

light work, the ALJ did not explain why the medical evidence that post-dated their opinions (as

identified herein) did not undermine their assessments, especially when the records demonstrated

an intensifying of Engstrand’s pain. See Staggs v. Astrue, 781 F.Supp.2d 790, 794–96 (S.D. Ind.

2011) (finding that the medical record omitted from review provided “significant substantive

evidence” regarding the claimant’s medical impairments and that any medical opinion rendered

without taking this record into consideration was “incomplete and ineffective.”).

       Some of that evidence from 2016 included opinions from Engstrand’s treating pain

doctor and physical therapist which indicated that Engstrand was not able to stand, walk, and sit

long enough to perform light exertional work (Tr. 514-618). While the ALJ discounted the

therapist’s opinion because it was allegedly “unsupported and the basis for [the opinion] . . .



                                                 11
unclear” (Tr. at 25), the ALJ drew this conclusion without recognizing that a “detailed narrative

report” underlying the therapist’s RFC evaluation was “available upon request.” (Tr. at 555).

And, while the ALJ discounted Dr. Quadri’s opinion that Engstrand could not work, the ALJ’s

doing so merely because the opinion was not consistent “with the record as a whole” or with the

“overall objective record” hardly suffices to meet the discussion required under 20 C.F.R. §

404.1527(c)(1)-(5) with respect to treating physician opinions.

       As indicated, remand is required (but not an outright award of benefits as requested)

because the RFC analysis was affected by the ALJ’s credibility analysis, which itself was not

supported by substantial evidence. See Pepper, 712 F.3d at 367; Berger, 516 F.3d at 545; Rice,

384 F.3d at 371. An inadequately supported RFC determination prevents the Court from

discerning whether the limitations caused by Engstrand’s pain (including a loss of concentration)

should have been incorporated into the questions posed to the VE. See Herron v. Shalala, 19

F.3d 329, 333-34 (7th Cir. 1994) (indicating that an ALJ must explain his analysis of the

evidence with enough detail and clarity to permit meaningful review). This is especially

important where limiting Engstrand to sedentary work would have resulted in an award of

disability benefits. Ultimately, because the ALJ’s assessment of Engstrand’s RFC is not

supported by substantial evidence, the determination cannot stand.8 42 U.S.C. § 405(g); SSR 96–

8p.




8
  Here, the ALJ’s insufficiently supported RFC findings led the ALJ to ask hypotheticals of the
VE which omitted Engstrand’s claimed (and potentially credible) limitations. Ultimately, the
VE’s testimony cannot be relied upon as an accurate indicator for the type of work that
Engstrand could perform, and so, the conclusion reached at step four cannot be affirmed. See
Young v. Barnhart, 362 F.3d 995, 1003-05 (7th Cir. 2004) (the ALJ must determine the
claimant’s RFC before performing steps four and five because a flawed RFC typically skews
questions posed to the VE); SSR 96-8p.
                                                12
                                       V. CONCLUSION

       For the reasons stated above, the Court REVERSES the Commissioner’s decision and

REMANDS this matter to the Commissioner for further proceedings consistent with this opinion.

The Clerk is DIRECTED to prepare a judgment for the Court’s approval. See Cooke v. Jackson

Nat'l Life Ins. Co., 882 F.3d 630, 631 (7th Cir. 2018).

       SO ORDERED.

       ENTERED: March 25, 2019

                                                     /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                13
